NO. 07-04-0279-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 14, 2004



______________________________





MICHAEL EDMONDSON, APPELLANT



V.



ENTREPRENEUR MEDIA, INC. AND JOHN A. MUELLER, APPELLEES





_________________________________



FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;



NO. 89,925-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Following a bench trial and rendition of judgment in his favor, appellant Michael Edmondson perfected this appeal against appellees Entrepreneur Media, Inc. and John A. Mueller.  By letter dated May 17, 2004, this Court directed Edmondson to pay the required filing fee of $125 within ten days before any further action could be taken in this appeal, noting that failure to do so might result in dismissal.  Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when an item is presented for filing.  
See
 Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.

Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.  Tex. R. App. P. 42.3(c).  

Don H. Reavis

    Justice